Exhibit 10.3

JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to that certain Intercreditor Agreement, dated as of
November 3, 2006 (as supplemented on the date hereof through the execution and
delivery of this Agreement and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as Intercreditor Agent, Wilmington
Trust Company, as Trustee and as Collateral Agent, Hexion LLC, Hexion Specialty
Chemicals, Inc. (the “Company”) and each Subsidiary of the Company party thereto
(attached hereto as Exhibit A). Capitalized terms used but not defined herein
shall have the meanings assigned in the Intercreditor Agreement.

This Joinder and Supplement to the Intercreditor Agreement (this “Agreement”),
dated as of January 29, 2010 (the “Effective Date”), by and among (i) Wilmington
Trust FSB, as trustee (the “New Trustee”) pursuant to that certain Indenture
(the “New Indenture”) dated as of the date hereof among Hexion Finance Escrow
LLC and Hexion Escrow Corporation, as issuers and Wilmington Trust FSB, as
trustee, as assumed by Hexion U.S. Finance Corp. (the “U.S. Issuer”) and Hexion
Nova Scotia Finance, ULC (the “Canadian Issuer” and, together with the U.S.
Issuer, the “Issuers”) pursuant to that certain Supplemental Indenture (the
“Supplemental Indenture”), dated as of the date hereof, by and among the U.S.
Issuer, the Canadian Issuer, the Guarantors party thereto and Wilmington Trust
FSB, as Trustee, (ii) JPMorgan Chase Bank, N.A., as Intercreditor Agent under
the Intercreditor Agreement, (iii) Wilmington Trust Company, as Trustee and
Collateral Agent and as Second-Priority Agent, (iv) Hexion LLC, (v) the Company
and (vi) each Subsidiary of Company listed on Schedule I hereto, has been
entered into to (A) record the accession of the New Trustee as an additional
Senior-Priority Agent under the Intercreditor Agreement on behalf of the holders
of the 8.875% senior secured notes due 2018 (the “New Notes”) issued under the
New Indenture and assumed by the Issuers pursuant to the Supplemental Indenture,
(B) with respect to the Liens securing certain Obligations as set forth below,
to confirm and evidence that such Liens shall, for purposes of the Intercreditor
Agreement, be equal and ratable with all Liens on the Common Collateral securing
any other Senior Lender Claims and (C) for certain related purposes.

The parties to this Agreement hereby agree as follows:

A. The New Trustee agrees to become, with immediate effect, a party to and
agrees to be bound by the terms of the Intercreditor Agreement as a
Senior-Priority Agent, as if it had originally been party to the Intercreditor
Agreement as a Senior-Priority Agent.

B. The New Indenture has been designated by the Company and the Issuers as being
included in the definition of “Credit Agreement” set forth in the Second Secured
Notes Indenture, which designation shall be irrevocable until such time as all
Liens securing the New



--------------------------------------------------------------------------------

Notes have been released pursuant to Section 11.03 of the New Indenture (and any
purported revocation of such designation prior to such time shall be ineffective
for all purposes of the Intercreditor Agreement). The New Indenture, the New
Notes, the Security Documents (as defined in the New Indenture), and any related
document or instrument executed and delivered pursuant to any of the foregoing
shall constitute “Senior Credit Documents” as defined in the Second Secured
Notes Indenture.

C. The Liens securing the Obligations under the New Notes, the New Indenture and
any other document or agreement entered into pursuant thereto granted pursuant
to the Security Documents have been designated by the Company and the Issuers as
having been incurred pursuant to clause (8) of the definition of “Permitted
Liens” set forth in the Second Secured Notes Indenture, which designation shall
be irrevocable until such time as all Liens securing the New Notes have been
released pursuant to Section 11.03 of the New Indenture (and any purported
revocation of such designation prior to such time shall be ineffective for all
purposes of the Intercreditor Agreement). The Obligations under the New
Indenture and any other document or agreement entered into pursuant thereto
constitute First-Lien Indebtedness (which First-Lien Indebtedness, for the
avoidance of doubt, also constitutes Future First-Lien Indebtedness) and Senior
Lender Claims.

D. The Liens on the Common Collateral securing such Senior Lender Claims shall
have priority over and be senior in all respects to all Liens on the Common
Collateral securing any Second-Priority Claims on the terms set forth in the
Intercreditor Agreement and, subject to the terms of any other applicable
intercreditor agreement (including that certain Intercreditor Agreement, dated
as of the Effective Date (as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “1-1/2 Lien
Intercreditor Agreement”)) then in effect, shall be equal and ratable with all
Liens on the Common Collateral securing any other Senior Lender Claims.

E. So long as the Discharge of Senior Lender Claims has not occurred and subject
to the terms of any other applicable intercreditor agreement (including the
1-1/2 Lien Intercreditor Agreement) then in effect, the Common Collateral or
proceeds thereof received in connection with the sale or other disposition of,
or collection on, the Common Collateral upon the exercise of remedies shall be
applied by the Intercreditor Agent ratably to the Senior Lender Claims and, with
respect to each class of Senior Lender Claims, in such order as is specified in
the relevant Senior Lender Documents until the Discharge of Senior Lender Claims
has occurred.

F. The New Trustee confirms that its address for notices pursuant to the
Intercreditor Agreement is as follows:

Wilmington Trust FSB

Corporate Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Telephone: 612-217-5632

Facsimile: 612-217-5651

Attention: Hexion Administrator



--------------------------------------------------------------------------------

G. Each party to this Agreement (other than the New Trustee) confirms the
acceptance of the New Trustee as a Senior-Priority Agent for purposes of the
Intercreditor Agreement.

H. Except as expressly provided herein, in the Intercreditor Agreement or in any
Senior Lender Documents, the New Trustee is acting in the capacity of
Senior-Priority Agent solely with respect to the Senior Lender Claims owed to
the New Trustee and the holders of the New Notes issued pursuant to the New
Indenture. For the avoidance of doubt, the provisions of Article VII of the New
Indenture applicable to the New Trustee thereunder shall also apply to the New
Trustee acting under or in connection with the Intercreditor Agreement.

I. This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

J. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

JPMORGAN CHASE BANK, N.A.,

as Intercreditor Agent

By:   /s/ Authorized Signatory Name:   Title:  

WILMINGTON TRUST FSB,

as a Senior-Priority Agent

By:   /s/ Authorized Signatory Name:   Title:  

WILMINGTON TRUST COMPANY,

as Trustee and Collateral Agent and as Second-Priority Agent

By:   /s/ Authorized Signatory Name:   Title:  



--------------------------------------------------------------------------------

HEXION LLC By:   /s/ Authorized Signatory   Name:   Title: HEXION SPECIALTY
CHEMICALS, INC. By:   /s/ Authorized Signatory   Name:   Title: BORDEN CHEMICAL
FOUNDRY, LLC By:   /s/ Authorized Signatory   Name:   Title: BORDEN CHEMICAL
INVESTMENTS, INC. By:   /s/ Authorized Signatory   Name:   Title: HEXION U.S.
FINANCE CORP. By:   /s/ Authorized Signatory   Name:   Title: HSC CAPITAL
CORPORATION By:   /s/ Authorized Signatory   Name:   Title:

Joinder to Second Lien Intercreditor



--------------------------------------------------------------------------------

LAWTER INTERNATIONAL INC. By:   /s/ Authorized Signatory   Name:   Title: BORDEN
CHEMICAL INTERNATIONAL, INC. By:   /s/ Authorized Signatory   Name:   Title:
OILFIELD TECHNOLOGY GROUP, INC. By:   /s/ Authorized Signatory   Name:   Title:
HEXION CI HOLDING COMPANY (CHINA) LLC By Lawter International Inc., as sole
managing member By:   /s/ Authorized Signatory   Name:   Title:

Joinder to Second Lien Intercreditor



--------------------------------------------------------------------------------

Schedule I

Borden Chemical Foundry, LLC

Borden Chemical Investments, Inc.

Hexion U.S. Finance Corp.

HSC Capital Corporation

Lawter International Inc.

Borden Chemical International, Inc.

Oilfield Technology Group, Inc.

Hexion CI Holding Company (China) LLC



--------------------------------------------------------------------------------

Exhibit A

See attached.